No. 04-15-00225-CR


                                     IN THE
                        FOURTH COURT OF APPEALS
                                    OF TEXAS
                          AT SAN ANTONIO, TEXAS

                            ARTURO ROSAfcES^                                JI
                        ARTEMIOTieSAtES=A¥ALA
                         tTF.MTO-RQSAXJilS^AXA^T A /                             ^        =•
                                 Appellant                          2' V,        ^        3:
                                                                                          ni


                                                                    ^      ^           3:0
                                         V,                         E??          -o
                                                                    g            PO    zw-.'
                                                                   ^ rvv         — o"''""
                            THE STATE OF TEXAS,                    §dfN        S
                                     Appellee                      ^           rS
                                                                   Is          w       p!;-'
                   APPELLANT^S MOTION FOR PRO SE                                      .i *
                  ACCESS TO THE APPELLATE RECORD

TO THE HONORABLE COURT OF APPEALS:


      COMES NOW the Appellant in the above styled and numbered cause and

files this Motion for Pro Se Access to the Appellate Record.

                                         1.


       Appellant's appointed counsel has filed a motion to withdraw and brief in

support of the motion, pursuant to Anders v. California, 386 U.S. 738 (1967). The

undersigned Appellant wishes to exercise his right to review the appellate record in

preparing his pro se response to the Anders brief that court-appointed counsel has

filed. The undersigned Appellant now moves this Court to provide him with free,

pro se access to the appellate record, including the clerk's record and reporter's

record. See Kelly v. State, 436 S.W.3d 313, 318-19 (Tex. Crim. App. 2014).
                                                II.


             The undersigned Appellant is presently incarcerated and lacks access to a

      computer. For that reason, he respectfully requests that a paper copy of the

      appellate record be provided to him. He also asks for a 30-day extension of time to

      file his pro se brief.

                                                m.


             This motion is addressed to the Honorable Clerk, Fourth Court of Appeals,

      Cadena-Reeves Justice Center, 300 Dolorosa St., Suite 3200, San Antonio, Texas

      78205. This motion is delivered to the Fourth Court of Appeals by U.S. Mail, on

      this the ^ day of / ^             2015.
             WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully

      prays that the Court grant this Motion for Pro Se Access to the Appellate Record.
/•/dim. IV tV'S.c/17UC
                —              (   -   ——Respecituflysubmitted,
                i2i,oct
           / IJ), co3
                                            AftfeBHO-RDsales Ayak

 C^        rs'O //ji}                       Bexar County Adult Detention Center
^                                           200N.Comal
                                            San Antonio, TX 78207

                                            APPELLANT PJJOS'E